DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject matters are Lee (11,050,863) and Van Wonterghem (10,205,220).  Lee discloses an electronic device includes a housing including a first surface, a second surface disposed facing an opposite side of the first surface, and a side surface configured to surround at least a portion of a space between the first surface and the second surface, a first elongated metal member configured to form a first portion of the side surface and including a first end and a second end, at least one communication circuit electrically connected to a first point of the first elongated metal member through a capacitive element, at least one ground member disposed in an interior of the housing, and a first conductive member configured to electrically connect a second point of the first elongated metal member to the ground member. The second point of the first elongated metal member is disposed closer to the second end than to the first point (See figs. 15-20) and Van Wonterghem discloses an apparatus comprising: a first feed point (26) coupled to a first conductive member (30), the first conductive member being coupled to a ground member (46) in at least two places, the first conductive member and ground member defining a first perimeter (50), wherein the first conductive member and at least a portion of the ground member are configured to resonate at least partially in a first operational frequency band; and a second feed point (28) coupled to a second conductive member (32), the second conductive member being disposed within the first perimeter, the second conductive member and at least a portion of the ground member defining a second perimeter (52) which is smaller than the first perimeter, and being configured to resonate in a second operational frequency band, different to the first operational frequency band (See fig. 2 and col. 5 line 38 to col. 6 line 20, col. 7 line 47 to col. 8 line 60).  However, none of cited prior arts of record, alone or in combination, discloses or suggests an antenna module, comprising: a first radiator; a conductive sheet, connected to the first radiator; a ground feeding point, connected to the conductive sheet; a first feeding point, connected to the first radiator; and at least one second feeding point, spaced apart from the first feeding point, and connected to the conductive sheet at a position different from the ground feeding point, wherein the first feeding point, the first radiator, the conductive sheet, and the ground feeding point form a first path for radiating and receiving radio signals in a first frequency band, the second feeding point, the conductive sheet, and the first radiator form a second path for radiating and receiving radio signals in a second frequency band, and wherein a central frequency of the first frequency band is not equal to that of the second frequency band, as described in figure 1 and paragraph [0015] of the specification as well as specified in claims 1 and 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648